IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20016
                        Conference Calendar



ULYSSES JOHNSON,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JINKS LEE,


                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3747
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Ulysses Johnson, Texas prisoner 794106, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to

28 U.S.C. § 1915A for failing to state a claim for which relief

could be granted.   He contends that the district court erred by

dismissing his claim without giving him notice of the impending

dismissal and allowing him to amend his complaint.     After de novo

review and considering that 28 U.S.C. § 1915A contains no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20016
                               -2-

requirement that a plaintiff be given notice of an impending

dismissal, we hold that the district court properly dismissed

Johnson’s complaint for failure to state a claim.

     Because Johnson has failed to raise an issue of arguable

merit, the appeal is frivolous and is DISMISSED.    See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

Our dismissal of this appeal and the district court’s dismissal

for failure to state a claim count as two “strikes” against

Johnson for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996). We caution Johnson

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.